Citation Nr: 0026806	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a compensable rating for service connection 
anxiety disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from March 1948 to January 
1949.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that inter alia denied entitlement to a 
compensable evaluation for service-connected anxiety 
reaction.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran submitted a notice of disagreement in March 1999.  
The RO issued a statement of the case and received the 
veteran's substantive appeal in April 1999.  The veteran has 
not requested a hearing.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist may include a VA examination to 
determine whether an event in service could reasonably have 
caused a current disability.  See Douglas v. Derwinski, 
2 Vet. App. 103, 110 (1992).

Service connection for anxiety reaction was established in a 
July 1949 RO rating decision and has remained in effect since 
that time.  The veteran underwent a VA mental disorders 
examination in December 1998 whereupon an Axis I diagnosis of 
"reactive depression to wife's death" was given.  No mention 
was made of the previous diagnosis of anxiety reaction, 
although the examiner noted that the veteran was currently 30 
percent service-connected for tuberculosis and dysthymic 
disorder.  

The initial question posed by the recent diagnosis is whether 
it is related to the service-connected mental disorder.  The 
RO rejected the symptoms reported by the examiner as being 
unrelated to the service-connected mental disorder; however, 
it is not clear on what basis the RO made the determination 
that none of the reported symptoms were related to the 
service-connected mental disorder.  To insure that the 
service-connected mental disorder is accurately rated, the VA 
psychiatrist must determine, if possible, which symptoms are 
related to his service-connected mental disorder.

According to 38 C.F.R. § 4.125(b) (1999), if the diagnosis of 
a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  The claims file should be returned to 
the VA examiner who conducted the 
December 1998 VA mental disorders 
examination or to a qualified substitute 
if that examiner is not available.  The 
examiner is asked for an addendum 
addressing whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  The examiner 
should report what symptoms are 
attributed to the service-connected 
mental disorder. 

In addition, given the veteran's long 
history of Valium use (See, e.g., January 
1984 outpatient treatment record 
describing 20-year Valium dependency) the 
examiner should determine whether the 
veteran's service-connected symptoms are 
"controlled by continuous medication" 
such as to support a compensable rating 
under Diagnostic Code 9400.  At the 1998 
examination the veteran attributed his 
Valium use to a "nervous stomach" 
rather than an emotional problem.  The 
Board believes the examiner is better 
qualified to make this characterization.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the addendum, and the 
examiner should acknowledge such review 
in the addendum.  A complete rationale of 
opinions and conclusions should be set 
forth.  

2.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

4.  After RO review, if the determination 
remains unfavorable to the veteran, he 
and his representative should then be 
provided with a supplemental statement of 
the case and afforded the appropriate 
period of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


